Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
The amendment filed 8 June 2022 with newly amended claims 53-55, 57-61, and 64 is examined on the merits.  The double patenting rejections against US 9586902, US 9815828, and US 9242968 are overcome because R6 is not H in those documents.  In newly amended claims R6 is H.  The double patenting rejections against US 10597365 and US 9572441 are maintained for the reasons discussed below.   
Information Disclosure Statement
The information disclosure statements filed 28 March 2022 is acknowledged and considered.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 53-55, 57-61, and 64 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 2, and 4 of U.S. Patent No. 10597365. Although the claims at issue are not identical, they are not patentably distinct from each other because example 58 (column 121, lines 20-45) meets the following limitations of the examined claims: R5-R8 are each H; R5, R7, and R8 are each H and R6 is phenyl.

    PNG
    media_image1.png
    168
    272
    media_image1.png
    Greyscale

Response to Arguments
This rejection is maintained because US 10597365 discloses a compound that is embraced by the examined application.  Example 58 falls within the scope of claim 1 because chromene is a bicyclic ring with an O ring atom.  Even though claim 1 of US 10597365 is broader than examined claim 1, double patenting is present because an encompassed species is described in US 10597365.  Applicants argue that an obviousness-type double patenting rejection has been made.  An anticipatory-type double patenting rejection is being made.  A nonstatutory-type double patenting rejection is not limited to an obviousness-type double patenting rejection. 
Claims 53-55, 58, 60, and 64 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 2, 5, and 18 of U.S. Patent No. 9725441. Although the claims at issue are not identical, they are not patentably distinct from each other because compounds 63 (columns 61-62; columns 124, lines 30-53) meet the following limitations of the examined claims: R7 is Me and R5, R6, and R8 are each H.  

    PNG
    media_image2.png
    109
    180
    media_image2.png
    Greyscale

Response to Arguments
This rejection is maintained because US 9572441discloses a compound that is embraced by the examined application.  Compound 63 falls within the scope of claim 1 because variable G is a chromene ring.  Even though claim 1 of US 9572441 is broader than examined claim 1, double patenting is present because an encompassed species is described in US 9572441.  Applicants argue that an obviousness-type double patenting rejection has been made.  An anticipatory-type double patenting rejection is being made.  A nonstatutory-type double patenting rejection is not limited to an obviousness-type double patenting rejection.
Allowable Subject Matter
Claims 53-55, 57-61, and 64 are not allowed.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NOBLE E JARRELL whose telephone number is (571)272-9077. The examiner can normally be reached 9:00 AM to 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fereydoun Sajjadi can be reached on 571-272-3311. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/NOBLE E JARRELL/Primary Examiner, Art Unit 1699